FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAOSAR ALAM,                                     No. 11-70619

               Petitioner,                       Agency No. A089-885-263

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Kaosar Alam, a native and citizen of Bangladesh, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the new standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010), and we deny the petition for review.

         Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Alam’s testimony and his declaration and

documentary evidence regarding the timing of an attack on his business. See id. at

1046-47; see also Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (per curiam)

(discrepancies between testimony and documentary evidence are a proper basis for

an adverse credibility finding). The agency reasonably rejected Alam’s

explanation for the inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275

(9th Cir. 2007). In the absence of credible testimony, Alam’s asylum and

withholding claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Alam’s CAT claim is based on the same evidence the agency found

not credible, and he points to no other evidence in the record to show it is more

likely than not that he would be tortured in Bangladesh, his CAT claim fails. See

id. at 1156-57.

         PETITION FOR REVIEW DENIED.


                                           2                                   11-70619